Citation Nr: 0836732	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  95-24 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to an effective date prior to May 8, 1998 
for the grant of service connection for post-traumatic stress 
disorder (PTSD), including the question of whether a timely 
substantive appeal was filed relative to an April 1995 rating 
decision.

2.	Entitlement to an initial rating higher than 50 percent 
for PTSD.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to July 
1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico. The veteran testified at an RO hearing in August 
1999. This case was previously before the Board and was 
remanded in December 2005. 

In April 2008 the Board again remanded these claims to the RO 
(via the Appeals Management Center (AMC) in Washington, D.C.) 
for further consideration and readjudication. The Board 
directed that the RO/AMC review the earlier effective date 
claim to determine whether the veteran had filed a timely 
substantive appeal in response to an October 1996 RO denial 
of benefits, a matter addressed but not conclusively resolved 
or explained in a prior September 2006 Supplemental Statement 
of the Case (SSOC). This procedural question warranted review 
in addition to the timeliness of the appeal of an earlier 
April 1995 denial of benefits. 

The Board also remanded the claim for an increased initial 
evaluation for PTSD as an inextricably intertwined issue with 
the earlier effective date claim. See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered). These matters 
have since returned to the Board. 

The veteran is in receipt of a total disability evaluation 
based on individual unemployability, effective in May 1998.


FINDINGS OF FACT

1.	The veteran filed an original claim for entitlement to 
service connection for PTSD on October 1994. The RO denied 
the claim and notified him of this determination on April 3, 
1995. 

2.	Upon receipt of a Notice of Disagreement (NOD), the RO 
furnished the veteran with a May 3, 1996 Statement of the 
Case (SOC). The applicable law provided for a period up until 
July 3, 1996 for the veteran to file a timely substantive 
appeal through a VA Form 9 Substantive Appeal to the Board or 
other qualifying statement.

3.	The veteran did not file a VA Form 9 in response to the 
SOC until August 23, 1996.

4.	The RO considered the August 23, 1996 untimely 
substantive appeal as a petition to reopen the claim for 
service connection for PTSD. By an October 1996 rating 
decision the RO denied the petition to reopen, and notified 
the veteran of this decision on October 25, 1996. 

5.	Following receipt of the veteran's NOD the RO issued a 
May 14, 1997 SOC. The veteran had up until October 25, 1997 
as one year from the decisional notification to respond in 
filing a substantive appeal.

6.	The veteran did not file a VA Form 9 in response to the 
SOC until May 8, 1998.

7.	The RO considered the May 8, 1998 VA Form 9 as a new 
petition to reopen his claim. In an August 2001 rating 
decision, the RO ultimately reopened and granted on the 
merits his claim, assigning May 8, 1998 as the effective date 
of service connection. 

8.	Since May 8, 1998 the veteran's PTSD has been manifested 
by occupational and social impairment with reduced 
reliability and productivity.

CONCLUSIONS OF LAW

1.	The veteran did not file a timely substantive appeal of 
an April 1995 RO rating decision that denied his original 
claim of service connection for PTSD. 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.200, 20.302 (2008).

2.	The veteran did not file a timely substantive appeal of 
an October 1996 rating decision that denied his petition to 
reopen the claim of service connection for PTSD. 38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 20.200, 20.302 
(2008).

3.	The criteria for an effective date prior to May 8, 1998 
for the grant of service connection for PTSD are not met. 38 
U.S.C.A. §§ 5103A, 5107(b), 5110 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.400 (2008).

4.	The criteria for an initial rating higher than 50 
percent for PTSD are not met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.126, and 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).


VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a NOD or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2007). 

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.


The relevant notice information also must have been timely 
sent. The Court in Pelegrini II prescribed as the definition 
of timely notice the sequence of events whereby VCAA notice 
is provided in advance of the initial adjudication of the 
claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

The veteran is appealing both the initial disability rating 
and effective date assigned following the RO's August 2001 
rating decision that granted entitlement to service 
connection for PTSD. Generally, where a claim for service 
connection has been substantiated and an initial rating and 
effective date assigned, the filing of a NOD with the RO's 
decision as to the assigned effective date does not trigger 
additional 38 U.S.C.A. § 5103(a) notice. The claimant bears 
the burden of demonstrating any prejudice from defective VCAA 
notice with respect to either of these "downstream 
elements." See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007). While the veteran did not receive specific VCAA 
notice pertaining to his then pending claim for service 
connection, as indicated the RO eventually granted his claim 
on the evidence of record. Thus, the claim was substantiated. 
As a result, VCAA-compliant notice on any downstream element 
was not required. 

In any event, the veteran has been provided a December 2005 
notice letter explaining what evidence would substantiate his 
claims for higher initial rating and earlier effective date 
of the grant of service connection. The June 2002 SOC and 
later SSOCs cited to the applicable law and regulations. 
These letters also explained the joint obligation between VA 
and the veteran to obtain pertinent evidence and information, 
including that VA would undertake reasonable measures to 
assist in obtaining further VA medical records, private 
treatment records and other Federal records. See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

The RO/AMC has taken appropriate action to comply with the 
duty to assist the veteran through obtaining extensive 
records of VA outpatient treatment and hospitalization. The 
veteran has undergone several VA examinations. 38 C.F.R. § 
4.1 (for purpose of application of the rating schedule 
accurate and fully descriptive medical examinations are 
required with emphasis on the limitation of activity imposed 
by the disabling condition). In support of his claims he has 
provided additional private medical records and several 
personal statements. The veteran testified during an April 
1999 hearing before RO personnel. The record as it stands 
includes sufficient competent evidence to decide the claims. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no 
further action is necessary to assist the veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Analyses of the Claims

Earlier Effective Date for the Grant of Service Connection

An award of service connection is available for any current 
disability that is the result of a disease contracted or an 
injury sustained while on active duty service.    38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a) 
(2008).

Under VA law, the guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002 & Supp. 2008). Except 
as otherwise provided, the effective date of an evaluation 
and an award of compensation benefits that is based on an 
original claim, claim reopened after a final disallowance, or 
claim for increase will be the date the claim was received or 
the date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).  

The provision for the assignment of an effective date for an 
award of compensation benefits following the grant of an 
original claim for service connection, is that the effective 
date will be the day following separation from active service 
or date entitlement arose if the claim is received within one 
year after separation from service and otherwise, the date of 
receipt of claim, or date entitlement arose, whichever is 
later. See 38 C.F.R. § 3.400(b)(2)(i).  
 
Where however, there has been an award of service-connected 
compensation benefits following the presentation of new and 
material evidence that warrants the reopening of a previous 
final disallowance, the appropriate effective date is that of 
the date of receipt of the new claim (i.e., the petition to 
reopen), or date entitlement arose, whichever is later. See 
38 C.F.R. §§ 3.400(r), (q)(1)(ii).

Where a claim for an earlier effective date represents 
disagreement with an effective date assigned pursuant to a 
final RO rating decision (and by implication a final decision 
of the Board as well), in the absence of an attempt to 
vitiate the finality of that decision through an allegation 
of clear and unmistakable error (CUE) in that decision, the 
claimant has merely raised a "freestanding" effective date 
claim that cannot remove the finality of the decision which 
assigned the previous effective date. Rudd v. Nicholson, 20 
Vet. App. 296 (2006).

An appeal to the Board consists of a timely filed Notice of 
Disagreement in writing and, after a SOC has been furnished, 
a timely filed Substantive Appeal (a VA Form 9 or statement 
accepted for this purpose). See 38 U.S.C.A. § 7105(a) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 20.200, 20.202 (2008).

The claimant must file an NOD with a decision by the agency 
of original jurisdiction, in this instance, the RO, within 
one year from the date that notification is mailed to him or 
her. 38 C.F.R. § 20.302(a). Upon completion of filing a NOD, 
then a SOC will be issued, with the opportunity to file a 
substantive appeal either within 60 days from the date the 
SOC is mailed to the claimant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later. 38 C.F.R. § 20.302(b). The date of mailing of the SOC 
is presumed to be the same as the date of the SOC, the date 
of mailing the letter of notification of the determination is 
presumed be the same as the date of that letter for purposes 
of determining whether an appeal has been timely filed. Id. 
The Board finds that the earliest assignable effective date 
for the grant of service connection for PTSD remains that of 
May 8, 1998, based on the date of receipt of a petition to 
reopen for entitlement to that claimed benefit. 

The procedural history of this case establishes that the 
veteran did not file a timely substantive appeal pertaining 
to the April 1995 RO rating decision that denied service 
connection for PTSD, and the October 1996 decision denying a 
petition to reopen the claim. These are now final decisions. 
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a). 

The May 1998 petition to reopen that ultimately led to a 
grant of benefits therefore by regulation provides the 
earliest possible effective date of service connection. 

The RO denied the veteran's original claim for compensation 
benefits for PTSD on March 27, 1995, and notified him of that 
determination on April 3, 1995. The original date of claim 
was October 13, 1994 based on an informal claim the veteran 
filed on that date. 38 C.F.R. §§ 3.1(r), 3.155(a).  

The veteran in response filed with the RO a NOD received on 
June 30, 1995. The documentation which he sent consisted of 
several statements, and a copy of a June 1995 VA Form 9, 
Substantive Appeal form. The RO recognized this as a NOD with 
the April 1995 decision. For purpose of the present claim it 
is essential to note that use of the VA Form 9 entirely to 
express disagreement with an RO decision does not obviate 
later filing of a timely substantive appeal. See Fenderson v. 
West, 12 Vet. App. 119, 128 (1999) ("The Court may find, 
under appropriate circumstances, that a Form 9 constitutes an 
NOD."). See also Archbold v. Brown, 9 Vet. App. 124, 131 
(1996), citing Malgapo v. Derwinski, 1 Vet. App. 397, 398-99 
(1991); Zevalkink v. Brown, 6 Vet. App. 483, 489 (1994).

The RO issued a SOC on May 3, 1996 listing the reasons and 
bases for denial of the veteran's claim. Under applicable law 
the time period within which to file a substantive appeal was 
60 days after issuance of the SOC on July 3, 1996. 38 C.F.R. 
§ 20.302(b). The regulation generally provides for another 
time limit of within one-year of notification of the rating 
decision under appeal, however this one-year period had 
already expired on April 3, 1996. The 60-day time limit from 
issuance of the SOC was determinative. Given that the veteran 
then filed a VA Form 9 on August 23, 1996 which was more than 
a month outside this applicable period, his substantive 
appeal cannot be considered timely. The record does not show, 
nor has the veteran contended to date, that he filed any 
earlier substantive appeal in accordance with the standard 
for timeliness, or that the RO misconstrued the actual date 
of filing. The April 1995 original denial of service 
connection for PTSD therefore became a final decision. The 
significance of this is that absent a showing of CUE in the 
April 1995 decision, which is not alleged here, the original 
October 13, 1994 date of claim is not dispositive for 
purposes of determining the effective date of service 
connection.

The RO's October 1996 rating decision subsequently denied a 
petition to reopen the claim for service connection for PTSD, 
and notified the veteran of that determination October 25, 
1996. The date of claim recognized was the August 23, 1996 
receipt of the deemed untimely VA Form 9. The veteran 
provided a December 1996 NOD. The RO mailed to him a SOC on 
May 14, 1997. Since one-year from decisional notification 
expired on October 25, 1997 this provided the full extent of 
the appeal period. However, the veteran returned a VA Form 9 
on May 8, 1998, well outside of the necessary timeframe. The 
October 1996 rating decision therefore became final on the 
merits. 

As to both of the rating decisions discussed, the law 
provides that the formality of perfecting an appeal to the 
Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal. When an appellant fails 
to file a timely appeal, and does not request a extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he or she is statutorily barred 
from appealing the decision of the agency of original 
jurisdiction. Roy v. Brown, 5 Vet. App. 554, 556 (1993). An 
earlier effective date than when the decision became final on 
October 25, 1997 cannot be provided.


The only remaining possible effective date of the grant of 
service connection for PTSD is May 8, 1998, which is already 
recognized as the date of filing of the veteran's subsequent 
petition to reopen. 38 C.F.R. §§ 3.400(r), (q)(1)(ii). There 
is no factual uncertainty as to the exact date of receipt. 
The previous decisions in which the RO considered entitlement 
to service connection for PTSD in April 1995, and again in 
October 1996, have became final. The proper effective date is 
therefore the date of the veteran's May 8, 1998 petition to 
reopen the claim.

As a result, the present assigned effective date of May 8, 
1998 represents the earliest such date that is available 
under the law. The preponderance of the competent evidence in 
this case is against the claim for an earlier effective date. 
Hence, the benefit-of-the-doubt doctrine does not apply, and 
the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Increased Initial Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R.             § 4.1 (2008). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time. See Fenderson, 12 Vet. 
App. at 125-26.


The veteran's service-connected PTSD has been evaluated as 50 
percent disabling since the May 8, 1998 effective date of 
service connection, under the provisions of 38 C.F.R. § 
4.130, Diagnostic Code 9411.

The VA rating schedule provides that psychiatric disorders 
other than eating disorders, including PTSD, are to be 
evaluated according to a General Rating Formula for Mental 
Disorders. 38 C.F.R. § 4.130.

Under that formula, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships. 

A 70 percent rating may be assigned where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessed rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 
 
A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9411.

The symptoms and manifestations listed under the above rating 
formula are not requirements for a particular evaluation, but 
are examples providing guidance as to the type and degree of 
severity of these symptoms. Consideration also must be given 
to factors outside the rating criteria in determining the 
level of occupational and social impairment. Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).

The Board finds that since the effective date of service 
connection on May 8, 1998 the veteran's PTSD continues to 
best approximate the criteria for a 50 percent rating, due to 
occupational and social impairment with reduced reliability 
and productivity. Hence, the claim for an increased initial 
rating is being denied.

The medical evidence includes a June 1998 outpatient 
psychiatric consultation. The veteran reported having 
depressive symptoms over the past several years, repeated 
recollection of events from his service, sleep difficulties, 
hypervigilance and occasionally hearing voices. He denied 
suicidal or homicidal ideation. Mood at the time was 
euthymic, appearance was normal, thought process was logical 
and goal directed, and insight and judgment were good. The 
impression was of PTSD, and possible underlying major 
depression in partial remission. When evaluated the following 
month the diagnosis was PTSD, dysthymic disorder, cognitive 
disorder not otherwise specified (NOS), and personality 
disorder NOS (paranoid/schizoid traits). The assigned Global 
Assessment of Functioning (GAF) score was 60.

A July 1998 report of a neuropsychological evaluation 
indicated on behavioral observation some irrelevance in 
response to verbal questioning, loss of focus on the task at 
hand, and thinking that was paranoid and suspicious. The 
neurologist noted the existing diagnosis of PTSD, and also 
the veteran's report of mental health symptoms that had 
developed after toxic substance exposure during service in 
the Persian Gulf. However, the physician observed that the 
veteran's response style appeared to delineate his 
performance, and thus was of questionable validity as to his 
true neurocognitive potential. The summary was of perceptual 
organization and visuo-construction ability in the average 
range, significant deficits in attention and concentration, 
significant psychopathology including depressed and anxious 
affect, and a persecutory and paranoid thinking style. The 
neurologist recommended further evaluation when the veteran's 
condition had stabilized to determine a more accurate level 
of neurocognitive functioning. 

The veteran underwent the directed VA psychiatric examination 
in December 1998. He was then alerted and oriented in all 
spheres and well-groomed. His mood was depressed and affect 
constricted. Attention and concentration were fair. Memory 
was good. Speech was clear and coherent. He was not 
hallucinating, and was not suicidal or homicidal. Insight and 
judgment were fair. He exhibited good impulse control. The 
diagnosis was dysthymia, and polysubstance abuse disorder in 
remission. The examiner assigned a GAF of 65. The 
psychiatrist further concluded based on the veteran's history 
and records that he did not fulfill the diagnostic criteria 
for PTSD. 

Upon examination again in March 2000 the veteran was observed 
to be alert, coherent, calm, soft spoken, and with a 
constricted affect. No delusions were elicited. He complained 
of isolation and feelings of worthlessness, and generally 
avoided people and emotional involvement with others. He 
indicated that at times he heard voices. The veteran 
described a tendency towards forgetfulness and diminished 
attention and concentration. He admitted to past suicidal 
ideas but denied them at that point. The diagnosis was PTSD, 
and polysubstance disorder in remission. The GAF score was 
51.

The veteran's examination of August 2003 indicated that he 
was appropriately dressed with adequate hygiene and 
cooperative. He was alert, aware of the interview situation 
and in contact with reality. There was no evidence of 
psychomotor retardation, and no tics, tremors or abnormal 
involuntary movement. The veteran's thought process was 
coherent and logical, without looseness of association or 
disorganized speech. There was no evidence of delusions or 
hallucinations, and no phobias, obsessions, panic attacks or 
suicidal ideas. Mood was depressed and anxious, and affect 
constricted. Memory for recent, remote and immediate events 
was intact, and judgment and insight were fair. The diagnosis 
was PTSD, chronic. The examiner stated the veteran 
experienced moderate symptoms of PTSD and moderate impairment 
in social and occupational functioning which met the criteria 
for a GAF score of 60. He considered the veteran as able to 
manage his own funds.  

In September 2003 the veteran reported to a VA one-day 
psychiatric hospitalization program. Thought process and 
speech were both normal, and thought content was focused on 
marital issues. The diagnosis on discharge was PTSD, along 
with a GAF found of 70. 

Records of VA outpatient treatment show on a March 2004 
clinical evaluation symptoms of panic attacks and 
recollection of events from service. Thought content included 
feelings of guilt and ideas of reference. Thought process was 
coherent, relevant and logical. Sensorium was oriented in all 
spheres. Memory, judgment and insight were poor. The 
diagnostic impression was PTSD with depression, and other 
stressors including marital problems. The GAF was 55. The 
findings remained the same on subsequent evaluation for 
approximately a year. In February 2005, the veteran reported 
having had anxiety, irritability, and sleep difficulties. 
Mood was depressed and affect restricted. Thought content was 
entirely normal, and thought process coherent. The veteran 
did not report any hallucinations. Judgment and insight were 
fair.

An April 2005 evaluation indicated broad affect, normal 
thought content, coherent thought process, no hallucinations, 
and insight and judgment fair. A May 2005 VA psychiatrist's 
progress note indicates the veteran was very anxious and 
irritable due to an argument with his wife and daughter. He 
was not suicidal or homicidal. A July 2005 note from the 
treating psychologist up until April 2005 indicates that 
psychotherapy was suspended with that treatment provider 
pending change to a different treatment provider.

In August 2005, the veteran participated in a psychological 
evaluation as part of a chronic pain management program. He 
then referred to physical injury that occurred during service 
involving headaches, and injury to the neck and back. He 
described psychological symptoms associated with his physical 
pain of sadness, anxiety, irritability, frustration, 
aggression, isolation, flashbacks, nightmares, insomnia, and 
loss of appetite, with an onset over the previous 10 years. 
The objective findings were of thought process that was 
coherent, relevant and logical, normal thought content, and 
depressed mood with flat affect. The veteran endorsed 
periodic auditory and visual hallucinations, but was oriented 
in all spheres. Memory, judgment and insight were poor. He 
estimated his physical pain at the level of 7 out of 10. In 
response to an inquiry on ideas or intent of self harm/harm 
to others, the evaluating psychologist indicated the veteran 
frequently carried a knife during the previous several 
months. A mini-mental status examination was 28/30 (with a 
score of 24 to 30 being within normal limits). 

The psychologist's assessment was that the veteran presented 
with moderate to high pain intensity. He also presented with 
psychiatric symptoms associated with depression and trauma 
from psychoses related to PTSD. The veteran reported 
hallucinations and frequent suicidal ideation, and carried a 
knife with him in the car to protect himself which according 
to the psychologist represented hypervigilance.
A report of an October 2005 intake assessment prior to 
undergoing surgical intervention for an unrelated condition 
demonstrates under a behavior/psychiatric assessment there 
were no hallucinations or aggression. The veteran denied any 
suicidal ideation or plan, past suicidal attempt, or 
homicidal ideation. 

The preceding treatment and evaluation record corresponds to 
the current initial disability rating of 50 percent for the 
veteran's PTSD. The history of VA psychiatric examinations 
completed between December 1998 and August 2003, and the 
general indication from most treatment providers since then 
is that the veteran manifested psychiatric symptoms 
consistent with the rating criteria for a 50 percent 
evaluation. 38 C.F.R. § 4.130, Diagnostic Code 9411. On the 
December 1998 examination in particular the diagnosis was of 
dysthymia, and the VA examiner   did not then consider the 
veteran to meet the criteria for PTSD. The subsequent 
examination of August 2003 demonstrated that while there was 
mood disturbance apparent the veteran speech and thought 
process were entirely normal, and he did not have delusions, 
hallucinations or suicidal ideation. Memory, judgment and 
insight were all fair. The examiner directly estimated the 
level of impairment as no more than moderate. 

Of further note, a July 1998 neuropsychological evaluation 
shortly following the effective date of service connection 
observed significant psychopathology with attention and 
concentration deficits and paranoid thinking style, but 
nonetheless considered it in part due to possible physical 
factors with no connection to service-connected PTSD. The 
neurologist also questioned the validity of test results. 

The December 1998 VA examination is the more probative of the 
two evaluations, as it is based on a review of the documented 
treatment history, and focused only on evaluating the 
service-connected psychiatric disability. 38 C.F.R. § 4.2 
("It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present."). See also 
Voerth v. West, 13 Vet. App. 117, 122 (1999); Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994). 

The medical evidence since then consists of VA treatment 
history which primarily shows a degree of severity of PTSD 
symptoms that warrant a 50 percent rating. The September 2003 
one-day mental hospitalization noted few symptoms beyond 
those reported on examination and attributed much of the 
reason for treatment to marital problems unrelated to 
service-connected disability. Psychological counseling 
sessions then establish a relatively moderate level of 
severity. The April 2005 evaluation demonstrated normal 
thought content and process, and at or near normal insight 
and judgment. A psychiatrist who treated the veteran the next 
month expressly stated there was no suicidal or homicidal 
ideation. The August 2005 psychological evaluation meanwhile 
does suggest the exacerbation of symptoms based on the 
veteran's reported hallucinations and frequent suicidal 
ideation in the previous year. The psychologist's main 
purpose was to denote all problems symptomatic of nonservice-
connected physical conditions and not service-connected PTSD. 
More significant is that other treating psychologists both 
before and after this evaluation ruled out current or remote 
suicidal ideation, or hallucinations. The record in its 
entirety does not confirm the present of these more serious 
symptoms. 

The GAF scores assigned during the pendency of this claim for 
increased rating generally ranged between 51 and 60, and with 
higher scores including a 65 on a 1998 examination, and 70 on 
a 2003 hospitalization. According to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 2000) (DSM-
IV-R), a GAF score in the 51 to 60 range as indicative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers). A GAF score of 
61 to 70 suggests that psychiatric disability is manifested 
by some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
and with some meaningful interpersonal relationships. The 
majority of the GAF scores assigned in this instance reflect 
at most a moderate level of impairment and are consistent 
with the assigned 50 percent rating.

Thus, a 50 percent rating is the proper initial disability 
evaluation under provisions of the VA rating schedule. See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992) (Both for the 
proposition that by law, VA must employ the rating schedule 
in evaluating service-connected disabilities.)

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation. 
However, the veteran has not shown that his PTSD has caused 
him marked interference with employment, meaning above and 
beyond that contemplated by his current schedular rating. 
While the veteran is not currently employed, there are 
various other non-psychiatric manifestations that the record 
indicates have had an impact on occupational capacity along 
with PTSD. The report of a January 2006 orthopedic 
examination in particular indicated the veteran did not work 
due to PTSD as well as chronic low back pain. 

As noted, a TDIU rating is currently in effect, that accounts 
for the combined effect of service-connected disabilities on 
employment and not only PTSD. The veteran's service-connected 
psychiatric disorder also has not necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards. In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). 
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for an 
initial rating greater than 50 percent for PTSD. The 
preponderance of the evidence is unfavorable on this claim, 
and under these circumstances the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3. 


ORDER

An effective date prior to May 8, 1998 for the grant of 
service connection for PTSD is denied.

An initial rating higher than 50 percent for PTSD is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


